DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues that because Wilson is directed to an alleged surgery-based hair extension, and not a consumer-based product, one skilled in the art would not look from the consumer device of Keenan to the surgery-based device of Wilson.
However, Wilson makes obvious that artificial hair can be secured within a device via an adhesive (Paragraph 0024 “the one or more hair strands 30 may be secured to the connector 60 in other ways, such as via a friction fit or adhesive”). One skilled in the art of supplemental hair devices are not so limited to the narrowed niche of the alleged ‘consumer-based’ products. Rather, one skilled in the art would recognize that methods and materials used in supplemental hair devices are analogous to provide safe means for providing secured supplemental hair to a user. Given that the skilled artisan is not only capable of the creation within the four corners of the disclosed device, the skilled artisan looking at Keenan would recognize that the supplemental hair may be connected to the provided device by other means, as they would also understand alternative materials other than those expressly provided would be suitable for such use and would be within their skill to identify. In this specific case, Wilson is drawn to a device designed to be engageable by a user for securing removable supplemental hair pieces (Paragraph 0041). Such user engagement of customizing supplemental hair attachment provides a relevant teaching for one looking at Keenan. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan (US Pub # 2016/0270502) in view of Wilson et al. (US Pub # 2009/0056730).
In regards to claims 1, 3-4, 8, 14 and 16, Keenan teaches a hair accessory for use in a ponytail created by a band, comprising a means at a first end (14, where such is smooth and includes a tapered shape at a first end with the taper extending toward one end) configured to pass through a band (20),
and a narrow intermediate section (24) extending to a distal end (22) of the hair accessory, the distal end portion being wider than the narrow intermediate section (see Figure 4) and having a void; and a segment (28) of hair (Paragraph 0010) directly received by the distal end (see Figure 1 where the segment is received by an attachment 26 that is provided beyond a base of the narrowed intermediate section); wherein the band is secured around the narrow intermediate section to provide a hair extension (see Figure 1).
Keenan does not teach the distal end is a cup shaped projection where the void is internal, where the segment of hair is glued directly to the internal void and does not extend beyond the internal void toward the narrow intermediate section.
However, Wilson et al. teaches that artificial hair segments (30””) are received within a void (Figure 8a at 202) of a cup shaped receiving portion (Figure 8a at 200) and glued in place (Paragraph 0024). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distal end/attachment means of Keenan to be the internal cup shaped direct hair receiving area to have hair glued thereto, as taught by Wilson et al. in order to make the device more discreet and project less outwardly.
Regarding claim 7, Keenan teaches the use of a hair segment; but does not expressly teach the segments of hair are from 75 to 150 grams in weight. However, the instant disclosure describe the weight of the hair segment as being preferable [Page 3] and does not describe it as contributing any unexpected result to the device. As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 10, Keenan teaches the narrowed intermediate section is a neck having a diameter less than a diameter of the distal end and less than a diameter of the first end (see Figure 4).
Regarding claim 11, Keenan teaches the means at the first end (14) is a dome-shaped projection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772